  Case 0:19-cr-60148-UU Document 1 Entered on FLSD Docket 05/20/2019 Page 1 of 6


    AO 91(1uv.ûrû9) Cri
                      minalComplaint

                                    U NITED STATES DISTRICT COURT
                                                                    tbrthe
                                                        Sptlthern DistrictofFlorida
                 Unlted StatesofAmerica
                              V.
                  PATRICK CAMPBELL
                                             ,                                        casexo./() .-à
                                                                                                   f
                                                                                                   qr.
                                                                                                     ve''
                                                                                                        -2h
                                                                                                          --
                                                                                                           .;h
                                                                                                             D
                                                                                                             --:i'
                                                                                                                 )y
                                                                                                                  :,..,                         JAlt   .,   ,

                         fN./z
                             '?l
                               #zp)//#

                                                       CRIM INAL COM PLAINT
        1,thecomplainantin thiscase, statethatthqfollowing istruetothebestof
                                                                              my knowledgeand belief.
  Onoraboutthedatets)of            Jyne 12.2017    -          in thecounty of         B
    Southern     District                                                              roward                                              in the
                              of             Flori4@- -     - -      .   ,   thedefendantts)violated)
             CodeSection
  18U.S.C.552251(a)and(e)                                              O./'
                                              ProductionofChild Pornography
                                                                          d?7â'
                                                                              JDescri
                                                                                    ption




         Thiscriminalcomplaintisbased onth
                                          esefacts:
         SEE ATTACHED AFFIDAVIT.




        W Continuedontheattachedsheet          .




                                                                                                   Conl
                                                                                                      plaihant'
                                                                                                              s.w#,?(7op.t?
                                                                                                  SA DanielAlfln, FBl
                                                                                                    lntw
                                                                                                       ilztétf/?)
                                                                                                                f???ld,:???t/titlét
Sworntobeforemeand signed in 1ny presence.
       p7
        -'
(late: --7
             !1;
             z -p !c?
City andstate:             Fod Laudprdaleu
                                         .         Flor-ida--                            kp-(e aS.
                                                                                                 --snow. Uz-
                                                 - -            . ......- - --
                                                                                                           S.u-M anistrmt# ludce
                                                                                                               -          -    -      -
                                                                                                   lul-ilt/t)r2l)rz/??(rçltl
                                                                                                                           oltf//ll       .- - .- .-
Case 0:19-cr-60148-UU Document 1 Entered on FLSD Docket 05/20/2019 Page 2 of 6



                 A FFIDA V IT IN SU PPO R T O F C RIM IN A L CO M PLA IN T

        1,Daniel1.Alfin,aSpecialAgent(SA)withtheFederalBureauofInvestigation(FB1)being
 duly sworn,hereby deposeand stateasfollows:

                     IN TR O D U C TIO N A ND A G EN T BA C K G R O U N D

        1.     1have been a SA w ith the FB1since A pril2009. lam currently assigned to the FB1

 M iamiChild Exploitation Taskforce. In this capacity,1am responsible for conducting crim inal

 investigationsofstatutescontainedin Title 18oftheUnitedStatesCode includingcrimesrelatedto
                                                                       ,

 child pornography and the sexualexploitation ofchildren.

               1haveparticipated in investigationsofpersonssuspected ofviolating federalchild

 pornography laws,including Title 18, United StatesCode,Sections2251, 2252and2252A.These

 investigationshave included the use ofsurveillance techniques
                                                              ,   theinterviewingofsubjectsand
witnesses,and theplanning and execution ofarrest, search,and seizure w arrants. ln the course of

these investigations,1 have reviewed thousands of still im ages and videos containing child

pornographyand imagesdepictingm inorchildrenengaged in sexually explicitconducton various

form sofelectronicmedia including computers, digitalcam eras,and wirelesstelephones
                                                                                     ,   and have
discussedand reviewedthesem aterialswith otherlaw enforcementofficers. Ihavealso participated

intrainingprogram sfortheinvestigationandenforcem entoffederalchildpornographylawsrelating

to theuseofcomputersforreceiving, transmitting,and storing child pornography

       3.     ThisAffidavitissubm ittedinsupportofacrim inalcomplaintwhich chargesPatrick

LenworthCAMPBELL(StCAMPBELL'')withproductionofvisualdepictionsofminorsengagedin
sexuallyexplicitconductin violation ofTitle 18, United StatesCode,Sections2251(a)and(e).

              The inform ation setforth in thisaffidavitcomesfrom my personalinvolvementin

thisinvestigation,aswellasfrom inform ationprovidedtom ebyotherlaw enforcem entofficersand
Case 0:19-cr-60148-UU Document 1 Entered on FLSD Docket 05/20/2019 Page 3 of 6



 people w ith know ledge ofthe case. This affidavitdoes notrepresentevery fact1aw enforcem ent

 knowsaboutthisinvestigationbutissubm ittedforthelimited
                                                            purposeofestablishingprobablecause
 fortheissuance ofthe crim inalcom plaintagainstCAM PBELL f
                                                           orthe aforem entioned crim inal
 violation.

                          SUM M ARY OF TH E INVESTIG ATION

        5.     CAM PBELL is thirty-three year o1d m an who resides at 3920 Sw 48th Ave

 Pem broke Park,FL 33023.

               On January 31,2018, CAM PBELL wasarrested by theBroward County Sheriff's

 Office(BSO)andcharged inBrowardCountycasenumberl8 1268CF10A withsexualbatteryona
                                                            -



child,sexualbattery - familial/custodial, and interferencew ith child custody
                                                                            .   Those charges are
pending.Thealleged victim in thatcaseisreferenced herein asVictim 1.

              On April 19,2019,lreceived a reportfrom BSO , containing statementsVictim 1

provided to aBSO Detectiveon oraboutJanuary 28, 2018.Victim 1stated thatatsomepointduring

thesum merof2017,CAM PBELL providedVictim 1with food in exchange fororalsex.V ictim l

stated thatthe sexualencounteroccurred in alaundry room .

       8.     On April 25, 2019, the FBI executed a search warrant (19-6202-Se1tzer) at

CAM PBELL'Sresidence. Thatwarrantwaspredicated on evidence obtained by the FB1thatan

individualatCAM PBELL'Sresidencewasdistributingchildpornography. D uring execution ofthe

warrant,the FB1seized,am ong otherthings, an A SUS brand laptop computerwith serialnum ber

171N 0A 5486228044, whichtravelledin,andaffected, interstatecom m erce. Thatlaptopwasseized

from CAM PBELL'Sbedroom .

              On M ay 17,2019,youraffiantreviewed filesfrom theASUS laptop computerand

discovered avideo file nam ed 20170612 221619.mp4.Based on the filenam eand metadata
                                                                                           ,   the
Case 0:19-cr-60148-UU Document 1 Entered on FLSD Docket 05/20/2019 Page 4 of 6



 video appearsto have been created on June l2s 2017,then transferred onto the ASUS laptop on

 January 7,2018. Thevideo waslocated in afoldernamed tigvictim 1'sfirstnamel
                                                                            .'
                                                                             'The video
 depictswhatappearsto beCAM PBELL andVictim 1. D uring the video,w hich is7 m inutesand 22

 secondsin length,Victim 1placesCAM PBELL'Spenisin herm outh. The video concludeswith

 CAM PBELL ejaculatingonVictim 1'sfaceandhair       .



        10.    On M ay 17,2019, your affiant conducted an interview with Victim 1'sm other
                                                                                          .


 Duringtheinterview , Victim 1'sm otherviewed screenshotsfrom theaforementionedvideo
                                                                                    . Vi
                                                                                       ctim
 1'smotheridentitiedthe minorfem ale depicted in thevideo asVictim 1and confirm ed thaton or

 aboutJune 12,2017 Victim 1 was 12 years ofage. Additionally,Victim 1'sm otherwasableto

 identifythelocation thatthevideo asthelaundryroom oftheDaniaBeach residencew here sheand

Victim 1 lived atthe tim e the video wasrecorded. Victim 1'smotheralso advised that
                                                                                   ,i
                                                                                    n 2018,
when Victim 1 disclosed CAM PBELL had been sexually abusing her V ictim 1 told herm other
                                                               ,

CAM PBELL hadrecorded thisvideo and tlzreatened topostiton socialmediaifVictim 1did not

continueto engagein sexualactivity with him .

       11.    On April25,2019, youraffiantconducted arecorded interview with CAM PBELL
                                                                                       .


W hileCAM PBELL'Sfaceisnotvisibleintheaforem entionedvideo,1believethevoieeoftheadult

m aledepicted in the video belongsto CAM PBELL. Additionally,based on my review ofthe BSO

reportandmyinterview withVictim 1'sm other, 1believethevideo isconsistentwith thedisclosure

ofabusem adeby Victim 1.

                                         Conclusion
      12.     Based on theaforementioned factualinform ation, 1respectfully subm itthatthere is

probablecauseto supportthearrestofPatrick Lenworth CAM PBELL forproduction ofa visual
                                                            ,
Case 0:19-cr-60148-UU Document 1 Entered on FLSD Docket 05/20/2019 Page 5 of 6


                                                                                                                     4

       depiction ofaminorengaged in sexually cxplicitconductin violation ofTitl
                                                                                                    e 18,tinited States
      Code,Sections2251(a)and(e).
                    FURTHER SA YETH YOU R A FFIANT NA UO HT.


                                                                                                     F



                                                                             D maiel1,A lfin
                                                                             SpecialA gent
      S                                                                      FederalBureauoflnvestigation
        ubscribed and sworn to before m e
      this /% dayofMay, 2019

            '
 ' t- .. .p
      '''                             I           ,#
                                                      .
                                                                       .
                                                                       .
                                            ,.- --'       -..'#.u...-sk..'
                z..
                  c,
                   -..-....
                          x,
                           v c'
                              t---. .-.
                                      ,
                                      U'.   -

tL.     RAN A s.sN ow
      UNITED STATES M AGISTM TE JUDGE
 Case 0:19-cr-60148-UU Document 1 Entered on FLSD Docket 05/20/2019 Page 6 of 6




                              UN ITED STATES D ISTR IC T C OU R T
                                 SOUTH ERN DISTRICT OF FLORIDA

                             CA SE NUM BER :

                                      BOND RECO M M ENDATION



DEFEN DANT:Patrick Cam pbell

                 PretrialDetention
             (PersonalSurety)(CorporateSurety)(Cash)tpl'e-TrialDetention)




                                               B .                          '
                                                     AUSA: ANITA W HITE




LastKnown A ddress:




W hatFacility:




Agentts):              SA DanielAlfin,FBI
                       (FBl) (SECRET SERVICE) (DEA) (lRS) (1CE) (OTHER)
                       754-703-3283
